— In a matrimonial action in which the defendant moved to amend the child custody provisions of a judgment of divorce between the parties, the defendant appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Nassau County (Becker, J.), entered January 10, 1985, as awarded plaintiff $8,500 in counsel fees to be paid by him, and (2) so much of an order of the same court, entered July 19, 1985, as granted the plaintiff leave to enter a judgment against him for the $8,500 in counsel fees.
Orders affirmed, insofar as appealed from, with one bill of costs.
Special Term did not abuse its discretion in making the award of counsel fees (see, Domestic Relations Law § 237 [b]). Mangano, J. P., Gibbons, Weinstein and Fiber, JJ., concur.